Exhibit 10.1





 [logo.jpg]

 

July 1, 2016

 

Delafield Investments Limited

40 Wall Street, 58th Floor

New York, New York 10005

Attn: Joshua Sason

 

Re:Reset Offer of Common Stock Purchase Warrant

 

To Whom It May Concern:

 

We are pleased to offer to you the opportunity to reprice the exercise of all of
the Common Stock Purchase Warrants (“Warrants”) issued to you in connection with
the securities purchase agreement, dated October 28, 2015 as amended on March
11, 2016 by addendum (the “Purchase Agreement”), by and between you and Propanc
Health Group Corporation (the “Company”) and currently held by you (“Holder”).
The shares of Common Stock underlying the Warrants (“Warrant Shares”) have been
registered for resale pursuant to a registration statement on Form S-1, as
amended (File No. 333-208169) (the “Registration Statement”). The Registration
Statement is currently effective and, upon exercise of the Warrants pursuant to
this letter agreement, will be effective for the resale of the Warrant Shares.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Purchase Agreement.

 

In consideration for exercising 26,190,476 Warrants held by you (the “Warrant
Exercise”) as set forth on the signature page hereto, the Company hereby offers
you a reduced exercise price of the Warrants subject to the Warrant Exercise to
$0.012. Additionally, in consideration therefore, the Company shall:

 

(a)Modify the July 1, 2016 Interest Payment Date (as such term is defined in the
Debenture) of the Debenture such that the Company is permitted to delay such
interest payment by a minimum of 30 calendar days (the “Minimum Extension Date”)
and up to 60 calendar days, it being understood that the Holder may demand that
the Company make the July 1, 2016 interest payment at any time after the Minimum
Extension Date; and

 

(b)Modify the October 1, 2016 Interest Payment Date (as such term is defined in
the Debenture) of the Debenture such that the Company is permitted to delay such
interest payment to the Maturity Date (as such term is defined in the
Debenture), it being understood that the Holder may demand that the Company make
the October 1, 2016 interest payment at any time after October 1, 2016 and it
being further understood that if the Holder has not demanded that the Company
make the October 1, 2016 interest payment by October 27, 2016, then the Maturity
Date will be extended until December 31, 2016 or such earlier date as the
parties may mutually agree.

 

Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder's exercise of 26,190,476 Warrants for the aggregate exercise
price set forth on the Holder’s signature page hereto (the "Warrants Exercise
Price") on or before 5:00 pm ET on July 1, 2016.

 

 

 

Level 2, 555 Riversdale Road, Camberwell, Victoria 3124, Australia žP +61 3 9882
0780 žF + 61 3 9882 9969 ž propanc.com

 



 

Additionally, the parties hereby agree to their respective representations,
warranties and covenants set forth on Annex A attached hereto.

 

If this Offer is accepted and the transaction documents are executed on July 1,
2016, then on or before 9:30 a.m. Eastern Time on July 5, 2016, the Company
shall issue a press release disclosing the material terms hereunder and file a
prospectus supplement to the registration statement disclosing the terms of this
offer and the reduced exercise price of the Warrants. The Company represents,
warrants and covenants that, upon acceptance of this offer, the Warrant Shares
shall be delivered electronically through the Depository Trust Company within 1
business day of the date the Company receives the Warrants Exercise Price (or,
with respect to shares in that would otherwise be in excess of the beneficial
Ownership Limitation, within 2 business days of the date the Company is notified
by Holder that its ownership is less than the Beneficial Ownership Limitation).
The terms of the Warrants, including but not limited to the obligations to
deliver the Warrant Shares, shall otherwise remain in effect as if the
acceptance of this offer were a formal Notice of Exercise (including but not
limited to any liquidated damages and compensation in the event of late delivery
of the Warrant Shares).

 

Within two days from the Holder’s execution of this letter: the Holder shall
make available for “Delivery Versus Payment” to the Company immediately
available funds equal to $314,285.72; and the Company shall deliver the Warrant
Shares via “Delivery Versus Payment.”

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company at e-mail:
j.nathanielsz@propanc.com, with a copy to amcclean@hselaw.com on or before 5:00
pm ET on July 1, 2016.

 

Please do not hesitate to call me if you have any questions.

 



 



 

  Sincerely yours,       PROPANC HEALTH GROUP CORP.               By: /s/ James
Nathanielsz   Name: James Nathanielsz



 

Title CEO

 

 

Accepted and Agreed to:

Name of Holder: Delafield Investments Ltd. Signature of Authorized Signatory of
Holder: /s/ Joshua Sason Name of Authorized Signatory: Joshua Sason Title of
Authorized Signatory Member

 

 

Warrant Shares being exercised: 26,190,476 shares

Aggregate Holder Exercise Price: $314,285.72

DTC Instructions:

 

Company Wire Instructions:

 

 

 

 



 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the undersigned
(Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Purchase Agreement):

 

(a)                Subsidiaries. The Company owns, directly or indirectly, all
of the capital stock or other equity interests of its only subsidiary, Propanc
PTY Ltd. (the “Subsidiary”), free and clear of any Liens, and all of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(b)               Organization and Qualification. The Company and its Subsidiary
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor its Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and its
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and its Subsidiary, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this letter agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 

 



 

(d)               No Conflicts. The execution, delivery and performance of this
letter agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate or articles of incorporation,
bylaws or other organizational or charter documents; or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company in connection with, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other material instrument (evidencing Company debt or
otherwise) or other material understanding to which such Company is a party or
by which any property or asset of the Company is bound or affected; or (iii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company is bound or affected, except, in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

(e)                SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its Subsidiary as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(f)                Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

 

 

 



 

Representations, Warranties and Covenants of the undersigned. The undersigned
hereby represents, warrants and covenants as of the date hereof to the Company
as follows (unless as of a specific date therein, in which case they shall be
accurate as of such date):

 

(a)               Organization and Qualification. The undersigned is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted. The undersigned is not in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.

 

(b)               Authorization; Enforcement. The undersigned has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this letter agreement by
the undersigned and the consummation by the undersigned of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the undersigned and no further action is required by the undersigned,
its governing body or owners in connection therewith. This letter agreement has
been duly executed by the undersigned and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the
undersigned enforceable against the undersigned in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(c)               No Conflicts. The execution, delivery and performance of this
letter agreement by the undersigned and the consummation by the undersigned of
the transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the undersigned’s certificate or articles of
incorporation, bylaws or other organizational or charter documents; or (ii)
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the undersigned is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected.

 

(d)               Compliance with Securities Act. The undersigned understands
and agrees that the Warrant Exercise has not been registered under the
Securities Act or any applicable state securities laws by reason of their
issuance in a transaction that does not require registration under the
Securities Act (based in part on the accuracy of the representations and
warranties of Subscriber contained herein), and that the Warrant Shares must be
held indefinitely unless a subsequent disposition is registered under the
Securities Act or any applicable state securities laws or is exempt from such
registration.

 

(e)               Own Account. The undersigned understands that the Warrant
Shares are a “restricted security” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Warrant Shares as principal for its own account and not with a view to or for
distributing or reselling such Warrant Shares or any part thereof in violation
of the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Warrant Shares in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Warrant Shares in violation of the Securities
Act or any applicable state securities law. The undersigned is acquiring the
Warrant Shares hereunder in the ordinary course of its business.

 

 

 



 

(f)               Experience of the Undersigned. The undersigned, either alone
or together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Warrant Shares and has
so evaluated the merits and risks of such investment. The undersigned is able to
bear the economic risk of an investment in the Warrant Shares and, at the
present time, is able to afford a complete loss of such investment.

 

(g)               Access to Information. The undersigned acknowledges that it
has had the opportunity to review the Transaction Documents (including all
exhibits and schedules thereto) and the SEC Reports and has been afforded (i)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Warrant Shares and the merits and risks of
investing in the Warrant Shares; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

 

(h)               No Market Manipulation. The undersigned has not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock or affect the price at which the Warrant Shares
may be issued or resold.

 

(i)               Risk of Loss. The undersigned acknowledges that there may be
no market for the Warrant Shares and that the undersigned may not be able to
sell or dispose of the Warrant Shares; the Subscriber has liquid assets
sufficient to assure that its investment will cause no undue financial
difficulties and that, after purchasing the Warrant Shares the undersigned will
be able to provide for any foreseeable current needs and contingencies. The
undersigned is financially able to bear the economic risk of this investment,
including the ability to hold the Warrant Shares indefinitely or to afford a
complete loss of the Subscriber’s investment in the Warrant Shares.

 

 

 



 

